SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1114
KA 11-01951
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

DAVID H. WILLIAMS, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA, THE ABBATOY LAW FIRM, PLLC,
ROCHESTER (DAVID M. ABBATOY, JR., OF COUNSEL), FOR
DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (Thomas M. Van
Strydonck, J.), rendered July 27, 2011. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a
controlled substance in the third degree, criminally using drug
paraphernalia in the second degree (two counts) and unlawful
possession of marihuana.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   November 8, 2013                        Frances E. Cafarell
                                                   Clerk of the Court